Citation Nr: 0017803	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diphtheria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant testified before the undersigned member of the 
Board on March 6, 2000.  A transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim of service connection for diphtheria is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for diphtheria 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he was 
hospitalized in March 1941 at Ft. Sill, Oklahoma.  The 
appellant was diagnosed with flu and the mumps.  A smear test 
for diphtheria was negative.  An April 1945 medical history 
report relates the appellant's statement that he had 
diphtheria while at Ft. Sill.  The appellant's post-service 
treatment records do not show any complaint of, treatment 
for, or diagnosis of diphtheria.

The Board finds insufficient evidence that the appellant 
currently suffers from diphtheria.  There are no medical 
records of any such diagnosis, or any medical evidence that 
the appellant is suffering from any residuals of diphtheria.  
Therefore the Board finds that the first element of a well 
grounded claim has not been met for service connection for 
diphtheria.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v Derwinski, 3 Vet. App.  
223, 225 (1992).

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for, or diagnosis of 
diphtheria.  In fact, the appellant was tested for diphtheria 
and the test was negative.  The Board notes the appellant's 
testimony that he suffered from diphtheria in service but 
finds that the medical evidence outweighs this testimony.  
Additionally the Board notes the report of medical history in 
April 1945, reporting the appellant's history of diphtheria.  
However, the Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Therefore the Board finds that the second element of 
a well grounded claim has not been met Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The extensive post-service medical records do not show any 
current diphtheria or residuals of diphtheria, and do not 
link any current disability to diphtheria.  The appellant 
offers his assertion that his headaches, dizziness, 
sleeplessness and nervousness are related to diphtheria 
incurred in service, but it is not shown that he possesses 
the medical expertise to make a diagnosis or offer an opinion 
as to the etiology or diagnosis of diphtheria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  Moreover, there is 
no showing of continuity of symptomatology from service 
discharge to the present.  The provisions of 38 C.F.R. 
§ 3.303 do not afford the appellant relief in well grounding 
his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he 
currently suffers from diphtheria or residuals of diphtheria.  
There is no medical evidence that he suffered diphtheria in 
service, and there is no competent medical evidence relating 
any current disability to service.  As such, his claim is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for diphtheria.  The RO collected the 
appellant's service medical records and numerous post service 
medical records. Additionally, the appellant testified at a 
personal hearing before the Board.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown that additional relevant evidence exists that 
has not already been associated with the claims file.  

Accordingly, the Board must deny the appellant's claim of 
service connection for diphtheria as not well grounded.


ORDER

Entitlement to service connection for diphtheria is denied, 
as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

